 Case 1:19-cv-16331-NLH Document 16 Filed 10/20/20 Page 1 of 11 PageID: 264



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

______________________________
                              :
ELIJAH BURKS,                 :         1:19-cv-16331-NLH
                              :
               Petitioner,    :         OPINION
                              :
     v.                       :
                              :
UNITED STATES OF AMERICA,     :
                              :
               Respondent.    :
______________________________:

APPEARANCES:

Elijah Burks, 63232-050
FCI Bennettsville
PO Box 52020
Bennettsville, South Carolina 29512
     Petitioner pro se

Diana Vondra Carrig, Assistant United States Attorney
401 Market Street, 4th Floor
Camden, New Jersey 08101
     On behalf of Respondent


HILLMAN, District Judge

     This matter comes before the Court on Petitioner Elijah

Burks’s motion to vacate, set aside, or correct his criminal

sentence pursuant to 28 U.S.C. § 2255.        On February 2, 2011,

Petitioner was charged by criminal complaint with knowingly

possessing a firearm after having been convicted of a crime in

the Superior Court of New Jersey, Camden County, punishable by

imprisonment for a term exceeding one year and constituting a

violent felony in violation of 18 U.S.C. §§ 922(g)(1) and (2).
 Case 1:19-cv-16331-NLH Document 16 Filed 10/20/20 Page 2 of 11 PageID: 265



United States v. Burks, No. 11-cr-627-NLH, ECF No. 1 (D.N.J.

February 2, 2011).     On September 20, 2011, Petitioner entered

into a plea agreement with the Government. United States v.

Burks, No. 11-cr-627-NLH, ECF No. 17 (D.N.J. September 20,

2011).   In relevant part, Petitioner agreed that in exchange for

his plea of guilty to a one-count information, the Government

would forego charging any additional crimes associated with “his

unlawful possession [of the specified firearm and ammunition] on

July 6, 2010, in Camden, New Jersey.” See id. at 1.

     As for sentencing, the plea agreement explains that the

offense to which Petitioner would plead guilty carried a

statutory maximum sentence of ten years. Id. at 2.           Petitioner

acknowledged that the length of his actual sentence was an issue

to be decided by the Court:

     The sentence to be imposed upon Elijah Burks is within the
     sole discretion of the sentencing judge, subject to the
     provisions of the Sentencing Reform Act, 18 U.S.C. §§ 3551-
     3742, and the sentencing judge’s consideration of the
     United States Sentencing Guidelines. The United States
     Sentencing Guidelines are advisory, not mandatory. The
     sentencing judge may impose any reasonable sentence up to
     and including the statutory maximum term of imprisonment
     and the maximum statutory fine. This Office cannot and
     does not make any representation or promise as to what
     guideline range may be found by the sentencing judge, or as
     to what sentence Elijah Burks ultimately will receive.

Id. at 2.

     Under separate heading – “Waiver of Appeal and Post-

Sentencing Rights” - within the plea agreement, the parties



                                     2
 Case 1:19-cv-16331-NLH Document 16 Filed 10/20/20 Page 3 of 11 PageID: 266



agreed “[a]s set forth in Schedule A” to “waive certain rights

to file an appeal, collateral attack, writ, or motion after

sentencing, including but not limited to an appeal under 18

U.S.C. § 3742 or a motion under 28 U.S.C. § 2255.” Id. at 3.

Schedule A, an addendum to the plea agreement, specified that:

     This Office and Elijah Burks agree to stipulate to the
     following facts:

     a. On July 6, 2010, in Camden, New Jersey, Elijah Burks
        possessed a Springfield Armory pistol, model XD-9 Sub-
        Compact, caliber 9mm Luger, serial number US931059, and
        16 round high-capacity magazine marked “XD Gear.”

     b. Prior to July 6, 2010, Elijah Burks was convicted of at
        least two felony convictions for either a crime of
        violence or controlled substance offenses in the New
        Jersey Superior Court.

     c. Elijah Burks has accepted responsibility for his offense.


Id. at 6.   Schedule A further stated that “[i]f the sentencing

court accepts a factual stipulation set forth above [i.e. in

sections a-c], both parties waive the right to file an appeal,

collateral attack, or motion claiming that the sentencing court

erred in doing so.” Id. at 6.

     Petitioner acknowledged in writing that he received the

plea agreement from his counsel, and that he read it, understood

it, and discussed it with his attorney, including those portions

“addressing the charge, sentencing, stipulations, [and]

waiver[.]” Id. at 5.     Petitioner further acknowledged that he

understood the plea agreement “fully” and “accept[s] the terms

                                     3
 Case 1:19-cv-16331-NLH Document 16 Filed 10/20/20 Page 4 of 11 PageID: 267



and conditions set forth in th[e] letter and acknowledge[s] that

it constitutes the plea agreement between the parties.” Id.

     In a subsequently filed Application for Permission to Enter

Plea of Guilty, Petitioner acknowledged again that his “lawyer

has explained, and [he] underst[oo]d, that only the judge may

decide what punishment [he] shall receive” and that “the

sentence to be imposed upon [him] is within the sole discretion

of the sentencing judge.” ECF No. 16 at ¶ 24.          Petitioner also

recognized that he “will have no right to withdraw [his] plea on

the grounds that anyone’s prediction as to the Guidelines range

or expectation of sentence proves inaccurate.” Id. at ¶ 33.

     Petitioner confirmed that the plea agreement contained

additional stipulations, namely that:

     The plea agreement contains stipulations regarding certain
     facts. I understand that if the sentencing court accepts a
     factual stipulation set forth in the plea agreement, both I
     and the government have waived the right to file an appeal,
     collateral attack, writ, or motion claiming that the
     sentencing court erred in doing so.

Id. at ¶ 39.

     On September 20, 2011, this Court held a plea hearing with

Petitioner present. United States v. Burks, No. 11-cr-627-NLH,

ECF No. 15 (D.N.J. September 20, 2011).         Under oath, Petitioner

entered a plea of guilty to a one-count Information of

possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g)(1). See id.      The terms of the plea agreement



                                     4
 Case 1:19-cv-16331-NLH Document 16 Filed 10/20/20 Page 5 of 11 PageID: 268



were read into the record. See id.        The Court ordered the plea

agreement approved and the plea accepted. See id.          On April 27,

2012, this Court sentenced Defendant to 108 months’ imprisonment

and three years of supervised release. United States v. Burks,

No. 11-cr-627-NLH, ECF No. 23 (D.N.J. April 27, 2012).

       On January 29, 2020, Petitioner filed a Second Amended

Petition, arguing that his guilty plea must be vacated in light

of the Supreme Court’s decision in Rehaif v. United States, 588

U.S. ____, 138 S. Ct. 2191 (2019).        Petitioner now contends that

he “did not knowingly possess a culpable mental state and was

never informed formally of his status as one who was barred from

exercising his 2nd Amendment right.”

  I.     Legal Standard: 28 U.S.C. § 2255

       28 U.S.C. § 2255 provides, in pertinent part:

       A prisoner in custody under sentence of a court established
       by Act of Congress claiming the right to be released upon
       the ground that the sentence was imposed in violation of
       the Constitution or laws of the United States, or that the
       court was without jurisdiction to impose such sentence, or
       that the sentence was in excess of the maximum authorized
       by law, or is otherwise subject to collateral attack, may
       move the court which imposed the sentence to vacate, set
       aside or correct the sentence.

28 U.S.C. § 2255(a). See generally U.S. v. Thomas, 713 F.3d 165

(3d Cir. 2013), cert. denied, 570 U.S. 927 (2013) (detailing the

legislative history of § 2255).

       A criminal defendant bears the burden of establishing

entitlement to § 2255 relief. See United States v. Davies, 394

                                     5
 Case 1:19-cv-16331-NLH Document 16 Filed 10/20/20 Page 6 of 11 PageID: 269



F.3d 182, 189 (3d Cir. 2005).       Moreover, as a § 2255 motion to

vacate is a collateral attack on a sentence, a criminal

defendant “must clear a significantly higher hurdle than would

exist on direct appeal.” United States v. Frady, 456 U.S. 152

(1982).

     This Court recognizes it has a duty to construe pro se

pleadings liberally. See United States v. Otero, 502 F.3d 331,

334 (3d Cir. 2007) (citing Haines v. Kerner, 404 U.S. 519, 520

(1972)).

  II.     Analysis

     Petitioner argues that his guilty plea must be vacated in

light of the Supreme Court’s decision in Rehaif, because he was

allegedly never informed that the statute under which he was

charged, 18 U.S.C. § 922(g)(1), required that the defendant know

that he “belonged to the relevant category of persons barred

from possessing a firearm”, 139 S. Ct. at 2200, and because he

did not have such knowledge.

     The Government argues that Petitioner’s claim is

procedurally defaulted by his failure to bring it during the

pendency of the case or upon direct appeal, and that the Court

may not reach the merits absent his establishing either “cause

and prejudice” or “actual innocence.”        It further argues that

Petitioner cannot establish he was not given ample opportunity

to assert the issue, and that Petitioner cannot establish

                                     6
 Case 1:19-cv-16331-NLH Document 16 Filed 10/20/20 Page 7 of 11 PageID: 270



prejudice or actual innocence due to his multiple prior felonies

and resulting terms of imprisonment exceeding a year.

     Petitioner argues in reply, inter alia, that Rehaif was a

“novelty” decision and thus adequate cause for not having raised

the issue previously.

     The Court begins by affirming that Petitioner procedurally

defaulted on his claim by failing to raise the argument that he

did not know he was in a class barred from possession of

firearms at trial or on direct appeal. See, e.g., United States

v. Murphy, No. 1:13-cr-060, 2020 WL 1891791, at *2 (M.D. Pa.,

April 16, 2020) (citing Cooper v. United States, No. 19-3645,

2019 WL 7494402, at *2 (6th Cir. Dec. 12, 2019) (“finding that

the defendant procedurally defaulted on his Rehaif claim by

failing to raise it on his direct review”)).

     Petitioner acknowledges as much in making his “novelty”

argument for cause.     The Supreme Court has held that a defendant

has cause for failure to raise a claim “where a constitutional

claim is so novel that its legal basis is not reasonably

available to counsel[.]” Reed v. Ross, 468 U.S. 1, 16 (1984).

But it has also “clearly stated . . . [that] ‘futility cannot

constitute cause if it means simply that a claim was

unacceptable to that particular court at that particular time.’”

Bousley v. United States, 523 U.S. 614, 623 (1998) (quoting

Engle v. Isaac, 456 U.S. 107, 130 (1982)).

                                     7
 Case 1:19-cv-16331-NLH Document 16 Filed 10/20/20 Page 8 of 11 PageID: 271



     “[T]he issue decided in Rehaif was not so novel that its

legal basis was not reasonably available” to defendants,

including Petitioner, in the years prior to the Supreme Court’s

decision. Murphy, 2020 WL 1891791, at *2.         Indeed, “‘[t]he issue

decided in Rehaif was percolating in the courts for years[.]’”

Id. (quoting United States v. Bryant, No. 11-cr-765, 2020 WL

353424, at *3 (E.D.N.Y. Jan. 21, 2020) (listing cases)).

Petitioner’s failure to raise the argument that he did not know

he was allowed to possess a firearm is not excused by the fact

that he did not have a Supreme Court precedent upon which to

rely.

     Moreover, Petitioner has not shown he was prejudiced by any

failure to inform him of the “knowing” element of § 922(g)(1).

The record makes clear that he was in fact not prejudiced.            To

establish prejudice in pursuing post-conviction relief,

Petitioner must show “a reasonable probability that, but for

[the] errors, the result of the proceeding would have been

different.” Lee v. United States, 137 S. Ct. 1958, 1964 (2017).

He has the burden of “showing, not merely that the errors at his

trial created a possibility of prejudice, but that they worked

to his actual and substantial disadvantage, infecting his entire

trial with error of constitutional dimensions.” United States v.

Frady, 456 U.S. 152, 170 (1982) (emphasis added).          In a plea

context, he “must show that there is a reasonable probability

                                     8
 Case 1:19-cv-16331-NLH Document 16 Filed 10/20/20 Page 9 of 11 PageID: 272



that, but for [the] errors, he would not have pleaded guilty and

would have insisted on going to trial.” Hill v. Lockhart, 474

U.S. 52, 59 (1985) (emphasis added).

     Title 18 U.S.C. § 922(g)(1) criminalizes possession of

firearms by “any person who has been convicted in any court of a

crime punishable by imprisonment for a term exceeding one year.”

The Supreme Court’s decision in Rehaif required that a defendant

know that he belonged to this category of people.          See Rehaif,

139 S. Ct. at 2200.     It did not, however, create an “ignorance-

of-the-law defense by which every defendant could escape

conviction if he was unaware of this provision of the United

States Code.” Guerrero v. Quay, Civ. No. 20-39, 2020 WL 1330667,

at *4 (M.D. Pa. Mar. 23, 2020) (quoting United States v. Bowens,

938 F.3d 790, 797 (6h Cir. 2019)).        Rather, the government must

prove that the defendant knew that he had a prior conviction

which was punishable by at least one year’s imprisonment.            The

Supreme Court did not consider this obligation on the part of

the government to be “burdensome”, as such knowledge “can be

inferred from circumstantial evidence”. Rehaif, 139 S. Ct. at

2198 (quoting Staples v. United States, 511 U.S. 600, 615, n.11

(1994)).

     In this case, Petitioner had previously been convicted of

three felony offenses in New Jersey state court, and had

received two separate multi-year sentences: four years for

                                     9
Case 1:19-cv-16331-NLH Document 16 Filed 10/20/20 Page 10 of 11 PageID: 273



distribution of a controlled deadly substance, and five years

for possession with intent to distribute a controlled deadly

substance.   This is a far cry from the scenario envisioned in

Rehaif, where the Supreme Court posited that “these provisions

might apply to a person who was convicted of a prior crime but

sentenced only to probation, who does not know that the crime is

‘punishable by imprisonment for a term exceeding one year.’”

Rehaif, 139 S. Ct. at 2198.

     Petitioner’s prior convictions weigh against the likelihood

that Petitioner would not have pled guilty if he had been aware

of the “knowing” element.      Further, those convictions support

the assessment that the Government would have been able to prove

that element beyond a reasonable doubt at trial, even under the

terms of Rehaif.    Petitioner has failed to demonstrate prejudice

or actual innocence requiring post-conviction relief.

  III. Conclusion

     For the above-mentioned reasons, the Court holds that the

Petitioner is procedurally barred from bringing his § 2255

challenge because of failure to raise the argument during trial

or on direct appeal.     The Court further holds that Petitioner

has failed to excuse this default, as he has not shown either

cause for said failure to raise the argument, or that he was

prejudiced by any failure to inform him of the “knowing” element




                                    10
Case 1:19-cv-16331-NLH Document 16 Filed 10/20/20 Page 11 of 11 PageID: 274



of 18 U.S.C. § 922(g)(1), or that he is actually innocent of the

offense for which he entered a guilty plea.

     An appropriate Order will be entered.


Date: October 19, 2020                   _s/ Noel L. Hillman______
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                    11
